DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the NPL referred to therein has not been considered.

Drawings
The drawings are objected to because of the following:  
“Water” in figure 22 has been misspelled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following are considered means plus function limitations:
means for adjusting a position of the head (of claim 1), wherein the corresponding structure in the specification is considered to be the swivels 42 and 46, the float assemblies 82, the adjustment between pipes 34 and 38 shown in figure 1 that can be locked place, and/or the ball joint 50 and structural equivalents thereof.
means for raising and lowering the head (of claim 2), wherein the corresponding structure in the specification is considered to be the swivels 42 and 46, the float assemblies 82, the adjustment between pipes 34 and 38 shown in figure 1 that can be locked place, and/or the ball joint 50 and structural equivalents thereof.
means for levelling the head relative to an upper surface of the water of the pool (of claims 3 or 14), wherein the corresponding structure in the specification is considered to be the swivels 42 and 46, the float assemblies 82, the adjustment between pipes 34 and 38 shown in figure 1 that can be locked place, and/or the ball joint 50 and structural equivalents thereof.
means for receiving pressurized water (of claim 8), wherein the corresponding structure in the specification is considered to be plumbing 18 receiving pressurized water or structural equivalents thereof.
means for causing the pressurized water to flow over the wing or foil (of claim 8), wherein the corresponding structure in the specification is considered to be channel 90 arranged to receive pressurized water and receiving the wing or foil therein as stated in the last paragraph beginning on page 6 or structural equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the channel”  (claim 10).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Watt (U.S. 5,350,508).

    PNG
    media_image1.png
    388
    608
    media_image1.png
    Greyscale

Van der Watt teaches a skimming device comprising a head including floats 102 buoyant in a pool.  The floats act to adjust the position of the head within the water of the pool.  He also teaches swivels 112, 116 that also raise and lower the head as well as level the head relative to the upper surface of the water [as in claims 1-3].  The head is configured to receive pressurized water from a pool return via plumbing 110 [as in claim 5].  The space defined by the filter 22 would inherently be able (configured) to accept at least one chlorine tablet [as in claim 4].  


Claims 8-11, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura (U.S. 4,305,830).

    PNG
    media_image2.png
    201
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    678
    774
    media_image3.png
    Greyscale

Shimura teaches a skimming device for a swimming pool comprising a means for receiving pressurized water (e.g. pump 9 and flow lines connected thereto); a wing 2; a filter 7; and a means for causing the pressurized water to flow over the wing so as to draw water and debris of a pool over the wing or foil and into the filter (the means comprising the channel that the wing 2 is positioned within having an entrance at 3 and exit into the filter at 4) [as in claim 8], wherein the wing 2 is positioned within the channel [as in claims 9-10].  The means also includes a baffle (shown on either side of the entrance 3 in figure 2) [as in claim 11].  Shimura also teaches a standoff maintaining a gap in the channel (see the vertical portion connected to the wing 2 in e.g. figure 3) [as in claim 13].  

As easily deduced from the drawings and as explained above the method of claims 16-18 are also taught.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Watt in view of Martin (U.S. 3,381,822).  Claim 7 adds the limitation of a bypass valve for relieving pressure in the skimming device.  Martin teaches a bypass valve (figure 2 including movable portion aligning apertures 37) [as in claim 7].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the bypass valve of Martin in the invention of Van der Watt since such would allow Van der Watt to optimize the amount of water flowing through branch 134 for the purposes described in col. 5, lines 55-62. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Watt in view of Marano (U.S. 11,236,522).  Claim 6 adds the limitation of a ball joint.  Marano teaches a ball joint including ball-shaped member 310 (figure 3) [as in claim 6].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the ball joint of Marano in the invention of Van der Watt since Marano teaches the benefit of providing a greater range of motion of the return pipe line 324.  This would enhance Van der Watt’s desire for adjustment of his skimmer for proper placement thereof at the pools surface.   

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Watt in view of Shimura.  Van der Watt was expanded above and teaches a skimming device having a floating head, nozzles 64, filter, means providing pressurized water to the head and swivels for adjustment of the head.  Van der Watt doesn’t specify the channel having a wing therein, but such is taught by Shimura, as expanded above.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the channel with wing 2 configuration of Shimura in the invention of Van der Watt, since Shimura teaches another means for inducing pool water and floating debris into a filter using nozzles and because substitution of means for the same purpose and in the same environment is within ordinary skill.  As for claim 12, mere changes in shape are within ordinary skill, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778